First Amendment to Consulting Agreement




This First Amendment to Consulting Agreement ("First Amendment") is entered into
on June 30, 2010, to be effective as of April 1, 2010 ("the Effective Date"), by
and between Xfone, Inc., a Nevada corporation ("Company") and Guy Nissenson
("Consultant").


WHEREAS, the Company and the Consultant entered into that certain Consulting
Agreement dated March 28, 2007 (the "Consulting Agreement"); and


WHEREAS, the Company and the Consultant desire to amend certain terms and
provisions of the Consulting Agreement, as detailed herein below; and


WHEREAS, such amendments are made pursuant to the recommendations of the Audit
Committee of the Company, dated June 24, 2010, and the Compensation Committee of
the Company , dated June 27, 2010,  and the resolution of the Company's Board of
Directors dated June 27, 2010.


NOW, THEREFORE, in consideration of the foregoing recitals and other good and
valuable consideration, the parties do hereby agree as follows (capitalized
terms used herein have the same meaning as defined in the Consulting Agreement,
unless otherwise specified herein).


1.  
Amendments.



a.  
The first WHEREAS on page 1 of the Consulting Agreement is hereby amended in its
entirety to read as follows:



 
"WHEREAS, the Consultant has been the President and CEO of the Company since the
inception of the Company, and is a major shareholder of the Company; and"



b.  
The second WHEREAS on page 1 of the Consulting Agreement is hereby amended in
its entirety to read as follows:



 
"WHEREAS, the Consultant has expertise in the areas of corporate management,
strategy planning, business development, mergers and acquisitions, financing,
and investors and debtors relations; and"



c.  
Section 2 of the Consulting Agreement is hereby amended in its entirety to read
as follows:



 
"In connection with the provision of the Services pursuant to this Agreement,
the Consultant shall report directly and only to the Company's Board of
Directors (the "Board")."



d.  
Section 3 of the Consulting Agreement is hereby amended in its entirety to read
as follows:



 
"This Agreement shall not govern, limit, restrict, derogate from, conflict with,
or otherwise affect the duties and/or obligations and/or responsibilities and/or
rights and/or authority of the Consultant in connection with his position as the
President and CEO of the Company."



e.  
Section 4 of the Consulting Agreement is hereby amended in its entirety to read
as follows:



 
"During the effective term of this Agreement, the Consultant, in the capacity of
an independent consultant, shall render the Company auxiliary advisory and
consulting services (excluding services rendered from the territory of the state
of Israel which are expressly excluded from this Agreement), including, without
limitation, in the areas of corporate management, strategy planning, business
development, mergers and acquisitions, financing, and investors and debtors
relations."



f.  
The first paragraph of Section 7 of the Consulting Agreement is hereby amended
in its entirety to read as follows:



 
-1-

--------------------------------------------------------------------------------

 
 
"In consideration of the performance of the Services pursuant to this Agreement,
the Company shall pay the Consultant a monthly fee of Twenty Eight Thousand and
Five Hundred U.S. Dollars ($28,500) (the "Fee"). The Consultant shall invoice
the Company at the end of each calendar month and the Company shall make the
monthly payment immediately upon receiving such invoice."



g.  
Section 10 of the Consulting Agreement is hereby amended in its entirety to read
as follows:



 
"The Consultant shall bear all direct costs  in connection with the performance
of the Services, except for the following expenses ("Expenses") which the
Company shall bear and pay directly and/or reimburse the Consultant for: (i)
costs associated with telecommunication services and products, and (ii) costs
associated with transportation and/or travel (including, but not limited to, by
plane, train, rented car and taxi) and/or accommodation (including, but not
limited to, at rented flats and hotels) and/or any other board and lodging
expenses (including, but not limited to, food, restaurants and entertainment)
which were and/or will be incurred in connection with the performance of the
Services pursuant to this Agreement."



h.  
Section 11 of the Consulting Agreement is hereby amended in its entirety to read
as follows:



 
"The Company acknowledges that in order to render the Services pursuant to this
Agreement, the Consultant may be required to travel frequently around the world.
Therefore, in order to enable the Consultant to have a normal family life the
Company shall bear Expenses which are related to the Consultant's spouse and
children."



i.  
Section 12 of the Consulting Agreement is hereby cancelled in its entirety and
shall read as follows:



 
"[Cancelled]."



j.  
The first paragraph of Section 14 of the Consulting Agreement is hereby amended
in its entirety to read as follows:



 
"This Agreement shall be in effect for an initial fixed term of eight (8) years,
beginning on January 1, 2007 (the "Initial Effective Term"), and thereafter,
unless terminated as provided below, shall automatically be renewed for
additional terms of three (3) years (each, an "Additional Effective Term")."



k.  
Section 17 of the Consulting Agreement is hereby amended in its entirety to read
as follows:



 
"No later than September 30, 2010, the Company and the Consultant shall enter
into a severance agreement providing for an appropriate severance package for
the Consultant (the "Severance Agreement"). The Severance Agreement shall, inter
alia, cover events of termination of the automatic renewal of this Agreement by
the Company or the Consultant and termination of this Agreement by the
Consultant."



2.           Effective Date.  Reference is made to that certain agreement dated
January 29, 2010, by and between the Company, Abraham Keinan (“Keinan”), and
AMIT K LTD (“Buyer”), pursuant to which Keinan, through Buyer, agreed to
purchase from the Company, and the Company agreed to sell, 100% of the entire
issued share capital of Swiftnet Limited, Auracall Limited, Equitalk.co.uk
Limited, Story Telecom, Inc. and Story Telecom Limited, which the Company owns
(the “Transaction”).


All amendments specified above in Section 1 of this First Amendment, excluding
Sub-Section 1 c., shall become effective on the Effective Date; the amendment
specified above in Sub-Sections 1 c. is subject to, and shall become effective
upon, the consummation of the Transaction.


3.           Ratification.  The Consulting Agreement as amended hereby is
ratified and affirmed, and except as expressly amended hereby, all other terms
and provisions of the Consulting Agreement remain unchanged and continue in full
force and effect.


4.           Execution.  This First Amendment may be executed simultaneously in
multiple counterparts, each of which will be deemed an original, but all of
which together shall constitute one and the same instrument. The parties hereto
agree to accept facsimile signatures as an original signature.


 
-2-

--------------------------------------------------------------------------------

 
Executed as of the day and year first above written.




Xfone, Inc.


By: /s/ Itzhak Almog
Name: Itzhak Almog
Title: Director and Chairman of the Audit Committee




Guy Nissenson


/s/ Guy Nissenson



 
 
-3-

--------------------------------------------------------------------------------

 